Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-5) in the reply filed on 8/29/2022 is acknowledged. Applicant indicated that claims 1-20 read on elected species 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adhesive disposed on the exterior surface of the shell [claim 5], the hook-and-loop fastener, hook-and-pile fastener, or touch fastener, disposed on the exterior surface of the shell [claim 6], VELCRO strip disposed on the exterior surface of the shell [claim 7], and the ring disposed on the exterior of the cover [claims 10-11] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook-and-loop fastener and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tschudy et al. (US 5,662,219) in view of Silverman (US 6,036,019).
Regarding claim 1, Tschudy discloses a retention device (See Figs. 2 and 5) capable of holding an adapter for a portable electronic device (depending on the shape/size of the adapter), comprising: a shell (See Fig. 5 labeled below) comprising an interior surface defining an insert receiving region (at 32 in Fig. 5) having an inner surface contour and an exterior surface; an insert (at 30 – See Fig. 5 labeled below) within the insert receiving region (as shown in Fig. 2), the insert being removable from the insert receiving region (as shown in Fig. 5), the insert comprising an upper surface having a cutout region (at 40/52) shaped capable of receiving an adapter for inserting into a portable electronic device, and a lower surface facing the insert receiving region and having a lower surface contour complementary to the inner surface contour, wherein the cutout region has a shape which is complementary to a profile of the adapter (depending on the shape/size of the adapter) such that the adapter is contained within the cutout region when received therein; and a cover (See Fig. 5 labeled below) coupled to the shell using at least one hinge mechanism (See Fig. 5 labeled below) along a length-side of the shell, the cover configured to extend adjacent to the upper surface of the insert when the insert is positioned within the insert receiving region. 

    PNG
    media_image1.png
    525
    882
    media_image1.png
    Greyscale

Tschudy discloses the claimed invention except for the express disclosure of the insert being formed of a resiliently deformable material. However, Silverman teaches a retention device (See Fig. 1) comprising a shell (at 12) and a cover (at 26), wherein the shell has a receiving region which accommodates an insert (at 14), wherein the insert has a cutout region (at 20) for receiving an object, wherein the insert is formed of a resiliently deformable material (column 4, lines 1-5) for the purpose of securely retaining objects therein. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Tschudy to be formed from a resiliently deformable material as taught by Silverman in order to more securely hold the objects therein.
Regarding claim 2, Tschudy discloses the insert is one of a plurality of inserts (See 30 in Figs. 5 and 7), each of the plurality of inserts having a respective cutout region with a shape capable of receiving a corresponding adapter (depending on the shape/size of the adapter).
Regarding claim 3, Tschudy-Silverman discloses the cutout is capable of retaining an adapter within the insert by friction (depending on the shape/size of the adapter).
Regarding claim 4, Tschudy discloses the claimed invention except for the cutout region having at least one indentation deviating outwardly. However, Silverman teaches the cutout region (at 20) comprising at least one indentation (22), wherein the cutout region deviates outwardly from the shape of its corresponding adapter and wherein the indentation is for the purpose of facilitating the removal of objects therein (column 3, lines 62-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutout region of Tschudy with at least one indentation as taught by Silverman in order to allow for easier grasping of an object stored within the cutout region. Furthermore, the  indentation of Tschudy-Silverman is fully capable of allowing a user to grasp an adapter placed therein using his or her finger and/or thumb.
Regarding claim 12, Tschudy discloses the cover comprises a latch member (zipper element on the cover), and wherein the shell comprises a receiver member (zipper element on the shell) configured to reversibly couple to the latch member.
Regarding claim 13, Tschudy discloses the cover further comprises a convex exterior surface (See Fig. 1).
Regarding claim 14, Tschudy discloses the cover further comprises a flat interior surface (See Fig. 4).
Regarding claim 15, Tschudy discloses the cover further comprises a concave interior surface (See Fig. 4).
Regarding claim 16, Tschudy discloses the cover is permanently coupled to the shell along an edge of the shell.
Regarding claim 17, Tschudy discloses the shell is formed from a material capable of providing impact resistance, but does not expressly disclose the material of the shell. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed the shell from any known packaging material such as plastic or metal in order to have the desired strength.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, Tschudy-Silverman discloses the cover is permanently coupled to the shell along an edge of the shell.
Regarding claim 19, Tschudy discloses the shell comprises a flat bottom (See Fig. 4).
Regarding claim 20, Tschudy discloses the shell comprises a continuous, convex exterior shell surface without corners, edges, or flat surfaces (See Fig. 1).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tschudy et al. (US 5,662,219) in view of Silverman (US 6,036,019) as applied to claim 1 above, and further in view of Daole (US 2013/0188122). As described above, Tschudy-Silverman discloses the claimed invention except for the fastener. However, Daole teaches it is well known in the art to provide a retention device (30) with a fastener (adhesive or hook-and-loop) for the purpose of attaching the retention device to another object for convenient transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shell of Tschudy-Silverman with a fastener as taught by Daole in order to allow the device to be attached to another object for convenient transportation.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tschudy et al. (US 5,662,219) in view of Silverman (US 6,036,019) as applied to claim 1 above, and further in view of Lee (US 2013/0102368). As described above, Tschudy-Silverman discloses the claimed invention except for the ring. However, Lee teaches a holding device (at 11) comprising a ring ( at 12) disposed on the exterior surface of the device for the purpose of allowing for convenient carrying of the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the shell of Tschudy-Silverman with a ring as taught by Lee in order to allow for more convenient carrying. Furthermore, the ring of Tschudy-Silverman-Lee is capable of coupling with a lanyard.
Further regarding claim 10,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to have located the ring of Tschudy-Silverman-Lee on the cover in order to allow for convenient carrying and opening of the device.  The ring would perform the same function whether located on the shell or the cover.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,096,461. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Patent ‘461 (claim 1) discloses the claimed subject matter.
Regarding claim 2, Patent ‘461 (claim 2) discloses the claimed subject matter.
Regarding claim 3, Patent ‘461 (claim 3) discloses the claimed subject matter.
Regarding claim 4, Patent ‘461 (claim 4) discloses the claimed subject matter.
Regarding claim 12, Patent ‘461 (claim 5) discloses the claimed subject matter.
Regarding claim 13, Patent ‘461 (claim 6) discloses the claimed subject matter.
Regarding claim 14, Patent ‘461 (claim 7) discloses the claimed subject matter.
Regarding claim 15, Patent ‘461 (claim 8) discloses the claimed subject matter.
Regarding claim 16, Patent ‘461 (claim 9) discloses the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735